Fowler, S.
The construction of the will of testatrix becomes necessary upon the accounting of the administratrix cum testamento annexo. The third paragraph of the will reads as follows:
" Third. I give, devise and bequeath all the rest, residue and remainder of my estate, both real and personal, of whatever name or kind, and wheresoever the same may be or is situated, which I now own, am seized or possessed or otherwise interested in, or which I may at any time hereafter 'acquire and be interested in, unto the following named persons, viz: My brother-in-law, Jacob Yosseler ; my niece, Lena Damarco, nee Meixmer; my sister-in-law, Mrs. Helbusch, nee Yosseler, and my sister-in-law, Mary Yosseler, the two last named being residents now or late of the City of Hew Orleans, I.a., their heirs and assigns, to have and to hold the same for their own use, benefit and behoof forever, share and share alike, per stirpes and not per capita."
Mrs. Helbig, a sister of the testatrix’s husband, misnamed “ Helbusch ” in the will, predeceased the execution of the will, but whether this was known to the testatrix is uncertain, and for the purpose of this case immaterial. Mrs. Helbig left as her sole heirs two daughters, both of whom were living at the date of testatrix’s death. The question in this proceeding is whether these heirs took by substitution the share sought to be devised and bequeathed to Mrs. Helbig under the will, or *96whether the devise and bequest to Mrs. Helbig was absolute and, therefore, lapsed.
The heirs of Mrs. Helbig ask leave, if necessary, to introduce certain declarations of testatrix made to the draftsman of her will as evidence of her testamentary intention. Such declarations are generally inadmissible for the purpose of construing a will (Reynolds v. Robinson, 82 N. Y. 106 ; Mann v. Mann, 14 Johns. 1), unless it is ambiguous or equivocal (Ritch v. Hawxhurst, 114 N. Y. 512) ; but the nature of the extrinsic evidence i® then restricted by rules not now uncertain in their limitations. The main question on this will is whether1 the daughters of Mrs. Helbig were intended to take by substitution the share of their predeceased mother- in the residuary estate of testatrix, or whether the gift to their mother was absolute and lapsed by reason of the death of Mrs. Helbig before testatrix. This question is one of construction on the face of the will, and no extrinsic evidence of intention seems proper or competent under the authorities.
First, is the gift to Mrs. Helbig, her heirs and assigns; absolute or substitutional ? The language of the will now before me is peculiar. By the third clause testatrix gives the residuary of her estate to four persons (one of whom is Mrs. Helbig), “ their heirs and assigns, to have and to bold the same to their own use, benefit and behoof forever, share and -share alike, per stirpes and not per capitaThe words “ heirs -and assigns,” standing -alone, would undoubtedly be regarded as words of limitation, and not as importing a substitution. (Bolles v. Bacon, 3 Dem. 43 ; Matter of Wells, 113 N. Y. 396.) It is admitted that if the gift bad been to Mrs. Helbig, her heirs and assigns, it would undoubtedly, under the authorities, have been absolute and defeated by- her death prior to testatrix. But it is insisted that the words “ heirs and assigns ” do not stand alone in the limitation, as the will goes on to provide that the four persons specifically named (including Mrs. Helbig), “ their *97heirs and assigns,” are “ to have and to hold the same for their own sake, benefit and behoof forever, share and share alike, per stirpes and not per capitaCounsel argues that to hold that the words " per stirpes and not per capita ” are to be disregarded or given no effect at .all would ignore that cardinal rule of construction which requires all the expressions in a will to be given effect or consideration whenever it is possible.
What the legal effect of the words “ per stirpes and not per capita " in such a limitation as that employed in Mm. Helbig’s will does not seem to be determined expressly in this State. But it is argued by counsel for Mrs. Helbig’s heirs that several cases in the later English bookis afford analogies which should not be disregarded by the surrogate. (Dick v. Lacy, 8 Beav. 214 ; Pearson v. Stephen, 5 Bligh [N. S.], 203.) I have examined those decisions with care and am not convinced that their reasoning applies here. Those adjudications were constructions of remainder interests, which is not the fact here.
Here the qualification of the gift, if any, is continued in what may be called the habendum clause and not in the gift itself. It seems to me that this being so, under the law of this State, the gift to Mrs. Helbig is to be regarded as an absolute gift to her only and not a substitutional gift to some one else in'the event of her death. The presumption of our law is that a testamentary gift is .absolute, unless it is clearly qualified by the words of gift. The qualification in this will is not contained in' the word® of gift, but in what may be called the “ habendum, ” clause beginning “ to have and to hold the same.”. How, the words of an “ habendum " clause necessarily relate only to the quantity of the estate or interest the donee, Mm. Helbig, hemelf was intended to take. It seems to me that the true construction of this will is that the bequest or devise to Mrs. Helbig was absolute and unqualified, and that the words following “ to have and to hold ” in the third clause of the will do not cut the gift *98down or make it conditional. If absolute, it is conceded that the gift lapsed by reason of Mrs. Helbig’s death before testatrix. It is, perhaps, unnecessary to refer to the doctrines governing lapsed devises or legacies, except very briefly.
Before the Revised Statutes the doctrine of lapse applied indiscriminately to gifts with and without words of limitation to heirs or to heirs of the body, and it also applied equally to bequests of personalty, even where words of limitation to his executors or administrators had followed the bequest to a person ■deceased before the will took effect. (Matter of Wells, 113 N. Y. 403 ; Kimball v. Chappel, 27 Abb. N. C. 437.) When mere wordis of limitation and not of substitution were added to a devise or bequest to a person who died before testator, they did not. prevent a lapse. (Britt v. Rigden, Plowd. 340, 345 ; cited 113 N. Y. 403.)
'The Revised Statutes saved devises and bequests to a particular child or other specified descendant of the testator and do not «refer to devises and bequests to any other persons. (2 R. S. 66.) "’The result is that the common-law doctrines concerning the lapse of legacies and devises still prevail in respect to every devise and bequest which is not made specifically to a child or other descendant of the testator. The disposition of the property of testatrix under the third paragraph of her will does not ¡some wdthin those classes of devises and bequests to which the doctrine of lapse does not apply. It is not necessary to refer to these exceptions at length, except to note that these exceptions are fundamental and remain exceptions at present.
It is conceded by all the parties in court that the will of Mrs-. Yosseler cannot be construed as intending to vest a life estate in the named beneficiaries and a remainder in their heirs.. "The devise is not to a class, but rather in fee to the devisees named. As stated before, the words “ heirs and assigns ” are mere words of limitation and do not import a substitution (Bolles v. Bacon, 3 Dem. 43 ; Matter of Wells, 113 N. Y. 396), and the doctrine *99of lapse applies unless the testamentary gift was substitutional, which! hold' it was not. The devise to Mrs. Helbig having lapsed, testatrix must be deemed to have died intestate as to that part of her estate which she sought to dispose of for the' benefit of Mrs. Helbig. Settle decree accordingly.
Decreed accordingly.